Citation Nr: 0333863	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-17 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to Department of Veterans 
Affairs (VA) death benefits as the surviving spouse of the 
veteran.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to February 1946.  He died in January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 determination of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines.  In that 
determination, the RO found that the appellant was not 
entitled to VA death benefits as the surviving spouse of the 
veteran, as they had not been married for one year prior to 
his death and no children were born of the marriage.  


FINDINGS OF FACT

1.  The veteran served in the Philippine Commonwealth Army 
from September 1941 to February 1946.  

2.  The veteran and the appellant were married in September 
1999.

3.  The veteran died in January 2000.

4.  The veteran and appellant had no children together.  


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as the surviving 
spouse of the veteran have not been met.  38 U.S.C.A. §§ 101, 
1304, 1310, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 
3.52, 3.54 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA provided the appellant with the required notice 
in letters dated in July 2001 and April 2002.  Additional 
information was provided in the September 2002 Statement of 
the Case and the January 2003 Supplemental Statement of the 
Case.  The Board notes that in the April 2002 letter 
referenced above, the appellant was advised to submit 
additional evidence as soon as possible, preferably within 60 
days, but was notified that she had one year to submit such 
evidence.  Indeed, the RO continued to accept evidence beyond 
the 60-day period.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In view of the foregoing, the Board finds that the 
notification duties under the VCAA have been satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the RO has conducted appropriate development 
given the nature of the issue on appeal, including obtaining 
the necessary information regarding her marital status from 
the appellant.  Given the facts of this case, and the 
contentions of the appellant, the Board concludes that there 
is no reasonable possibility that any further assistance to 
her would aid in substantiating this claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

I.  Factual Background

A review of the record shows that in May 1942, the veteran 
married his first spouse, the appellant's sister.  

In 1960, reportedly after the disappearance of her partner, 
the appellant moved in with her sister and the veteran.  

After the appellant's sister died in September 1995, the 
appellant continued living with the veteran and thereafter 
entered into a husband and wife relationship with him.  

In September 1999, reportedly upon realizing that common law 
marriages were not valid in the Philippines, the appellant 
and the veteran were married.  The record contains a copy of 
the September 1999 Certificate of Marriage, as well as an 
attached Joint Sworn Statement, in which the appellant and 
the veteran attested that they had been living together as 
husband and wife for the past five years without the benefit 
of marriage.

In January 2000, the veteran died.

In August 2000, the appellant submitted an application for 
Dependency and Indemnity Compensation benefits, as the 
surviving spouse of the veteran.  

II.  Law and Regulations

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death; and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. §  
3.50 (2003).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served during the World War II era.  38 U.S.C.A. § 1541(f); 
38 C.F.R. § 3.54(a).  The delimiting dates of the World War 
II era are from December 7, 1941, through December 31, 1946, 
inclusive.  38 C.F.R. § 3.2(f).

Dependency and Indemnity Compensation (DIC) benefits payable 
under 38 U.S.C.A. § 1310(a) may be paid to the surviving 
spouse of a veteran who died on or after January 1, 1957, who 
was married to the veteran:  (1) before the expiration of 15 
years after the termination of the period of service in which 
the injury or disease causing the death of the veteran was 
incurred or aggravated; or (2) for one year or more; or (3) 
for any period of time if a child was born of the marriage, 
or was born to them before the marriage.  See 38 U.S.C.A. §§ 
1304, 1310(a); 38 C.F.R. § 3.54(c).

In claims for benefits, when there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

Applying the facts in this case to the above criteria, the 
Board concludes that appellant does not qualify for either 
death pension or DIC benefits as a surviving spouse of the 
veteran.  The undisputed evidence set forth above indicates 
that, although she and the veteran were married in September 
1999, she was not married to him for one year or more prior 
to his death, a child was not born to them, and they were not 
married prior to January 1, 1957.  With respect to DIC 
benefits, the appellant again was not married to the veteran 
for one year or more, there was no child born of the 
marriage, nor did their marriage in September 1999 occur 
within 15 years of his discharge.  Accordingly, none of the 
requirements for establishing eligibility for VA death 
benefits as a surviving spouse of a veteran has been 
satisfied.  The evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

In addition, the Board has considered the appellant's 
contentions that she and the veteran had lived together as 
"husband and wife" since her sister's death in September 
1995.  Nonetheless, her claim for VA death benefits as the 
surviving spouse of the veteran must still fail.  For VA 
compensation purposes, the term "marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  In this case, the 
veteran and the appellant were lifelong residents of the 
Republic of the Philippines, which does not recognize common 
law marriages.  

The Board has further considered that in cases where there is 
a legal impediment to entering into a marriage, such as if 
common-law marriage is not recognized in a jurisdiction, an 
otherwise invalid common-law marriage could be "deemed 
valid" if the appellant was unaware of the legal impediment.  
See Colon v. Brown, 9 Vet. App. 104, 107-108 (1996); VA 
O.G.C. Prec. 58-91 (July 7, 1991), 56 Fed. Reg. 50151 (1991) 
(the fact that a jurisdiction does not recognize common-law 
marriage is considered a type of legal impediment).  In this 
case, however, the evidence does not support a "deemed valid 
marriage" as the appellant concedes that she and the 
appellant were not legally married prior to September 1999.  
She has acknowledged that they were aware that common law 
marriages were not recognized in the Philippines.  

In view of the foregoing discussion, the Board is unable to 
conclude that the appellant and the veteran entered into a 
valid or "deemed valid" common-law marriage in the Republic 
of the Philippines at any time prior to their marriage 
ceremony in September 1999.  38 U.S.C.A. §§ 101, 103; 38 
C.F.R. §§ 3.1(j), 3.50, 3.52.  As such, her contentions 
simply do not provide a basis on which her claim may be 
granted.  


ORDER

The appellant is not entitled VA death benefits as the 
surviving spouse of the veteran.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



